DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-40 are pending and allowed herein.  Claim 31 was amended in Applicant’s 11/24/2021 submission to the Office.

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,572,910 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Slothouber et al (US Pub 2012/0096503 A1) and Maharajh et al (US Pub 2008/0195664 A1) are the closest art of record; however neither in combination or alone would render the claimed invention obvious or anticipated.
Slothouber teaches a method that enables providing companion services to supplement capabilities of a target CPE to enhance effectiveness and enjoyment of users interacting with the CPE. The method enables providing ability for IP-enabled devices to control target CPE from manufacturer having suitable enabling software and greater ease for providing reliable applications on the IP-enabled devices due to enforcement of resource constraints and controls built into the enabling system components, thus allowing applications to be developed and provided with reduced risk to network service providers such as cable companies, telecommunication companies and multiple services operators. The method enables ensuring that companion 
Maharajh teaches a method for switching media platform between broadcast and unicast content on a mobile device such as a personal digital assistant, portable gaming device, laptop computer, mpeg audio layer 3player, video player, global system for mobile communication, wireless email device, pager.  The method provides themed, personalized, user-centric, engaging community experiences, and provides compelling interaction with all types of media content. The method can be bridged between media companies and digital distribution channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US Pat 10,491,969 B2) teaches a broadcast reception device 100 notifies the companion device 200 of a download state of NRT data in operation S2213. The broadcast reception device 100 may notify the download 
Venkitaraman et al (US Pub 2013/0055323 A1) teaches a method for enabling communication between a companion device and a primary viewing device includes determining presence of the primary viewing device; and determining presence of the second viewing device. The method further comprises determining that the second viewing device is a companion to the primary viewing device and causes establishment of a viewing group that includes the primary viewing device and the second viewing device. A notification message is provided to the primary viewing device with information enabling the primary viewing device to determine that there is a companion device for it. Additionally, a notification message is provided to the second viewing device with information enabling the second device to determine it is a companion device for the primary viewing device.
Yang (US Pat 10,687,121 B2) teaches a broadcast reception method may comprise the steps of: receiving a broadcast signal including service; establishing a web socket connection from an application of a companion screen device; generating a notification message for the service; and transferring the notification message to the companion screen device through the web socket connection.
Hensgen et al (US Pub 2020/0162548 A1) teaches an app-sync indicator is a data structure that signals the media device to launch an application on a companion device. By providing the app-sync indicator contemporaneously with the media content in the data stream, the launching of the application on the companion device may be synchronized with the media content. The app-sync indicator may specify the application to be launched. Also, the app-sync indicator 
Luaces, D., Viqueira, J. R. R., Gamallo, P., Mera, D., & Flores, J. C. (2018). Teaches the integration of the automatic generation of geographic focus of text content with interactive TV. In particular it describes a framework for the incorporation of geographic context to TV shows and its visualization through HbbTV. To achieve this, geographic named entities are first extracted from the available subtitles and next the spatial extension of those entities is used for the production of context maps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623